Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 are pending and examined herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylindrical portion” must be shown or the feature(s) canceled from the claim(s).  No drawings show a cylindrical shape. Oxford defines a cylinder as “a solid figure of which the two ends are equal and parallel circles, and the intervening curved surface is such as would be traced out by a straight line moving parallel to itself with its ends in the circumferences of these circles.” As such, the recitation of “cylindrical” implies an oval or circular shape which is not shown in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “the hollow cylindrical portion is constituted by a plurality of types of silicon carbide composite materials” which renders the claim indefinite. By definition, a hollow cylindrical portion is an empty space. As such, it is unclear how an empty space can be constituted by different types of silicon carbide materials.  	Additionally, the use of “plurality” with “types” renders this limitation unclear. It is unclear how the term “types” is intended to be interpreted. If the term “types” were deleted, how would the intended interpretation of the claim change?  	Additionally still, it appears this limitation is missing the term “of” somewhere in order to make sense. 
Claim 2 recites the limitation “a silicon carbide fiber content of the silicon carbide composite material” which renders the claim indefinite. Claim 1 recites “a plurality of silicon carbide composite materials” and therefore it is unclear which silicon carbide material claim 2 is referring to. 
Claim 4 recites the limitation “the silicon carbide fiber content.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation “wherein the silicon carbide fiber content of the silicon carbide composite material that constitutes the hollow cylindrical portion continuously changes” which renders the claim indefinite. The recitation of “continuously changes” is unclear. It is unclear whether this limitation is intended to refer to a structural limitation or a functional limitation. Moreover, it is unclear how the silicon carbide fibers content is continuously changing. Continuously with respect to what?
Claim 5 recites “the hollow cylindrical portion is a square cylindrical shape” which renders the claim indefinite. It is unclear as a square is not a cylindrical shape. Oxford defines a cylinder as “a solid figure of which the two ends are equal and parallel circles, and the intervening curved surface is such as would be traced out by a straight line moving parallel to itself with it ends in the circumferences of these circles.” As such, the recitation of “square cylindrical shape” is unclear as it implies an oval or circular shape. 
Claim 5 recites “an outside and an inside of at least one corner portion” which renders the claim indefinite. It is unclear what an outside and an inside is referring to. An outside/inside of what?
Claim 5’s recitation of “an outside and an inside…have an outwardly protruding shape” is additionally unclear because wouldn’t the outside have an outwardly protruding shape but the inside would have an inwardly protruding shape? It is unclear what direction “outwardly” is referring to. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 does not recite any additional structure and therefore does not limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suyama et al. US Pub 20170229195 (cited via IDS).
Regarding claim 1, Suyama discloses a channel box (Fig. 1 10), comprising: a hollow cylindrical portion (inside 11), wherein a plurality of nuclear reactor fuel rods are accommodated inside the hollow cylindrical portion ([0032], 10 covers a fuel assembly and therefore accommodates fuel rods), and the hollow cylindrical portion is constituted by a plurality types of silicon carbide composite materials (Fig. 2: 21, 23; [0035]).
Regarding claim 2, Suyama discloses all the elements of the parent claim and further discloses wherein the hollow cylindrical portion is divided into a plurality of areas (areas of 21, 23), and a silicon carbide fiber content of the silicon carbide composite material that constitutes the hollow cylindrical portion is different in each area ([0036] “the first layer 21 made of silicon carbide ensures the strength, and the second layer 23 made of silicon carbide complexed with silicon carbide fibers”).
Regarding claim 3, Suyama discloses all the elements of the parent claim and further discloses wherein the plurality of areas are divided into longitudinal areas or horizontal areas, or longitudinal areas and horizontal areas (see Fig. 1/2: 21/23 are divided in longitudinal areas).
Regarding claim 4, Suyama discloses all the elements of the parent claim and further discloses wherein the silicon carbide fiber content of the silicon carbide composite material ([0036] “23 made of silicon carbide complexed with silicon carbide fibers”) that constitutes the hollow cylindrical portion (11) continuously changes ([0060] “the second layer 23 undergoes ductile fracture” and therefore continuously changes). 
Regarding claim 5, Suyama discloses a channel box (Fig. 14), comprising: a hollow cylindrical portion (31), wherein a plurality of nuclear reactor fuel rods are accommodated inside the hollow cylindrical portion ([0032]; 31 covers a fuel assembly and therefore accommodates fuel rods), and the hollow cylindrical portion is a square cylindrical shape (see Fig. 14; [0100] “square tubular shape”), constituted by a plurality types of silicon carbide composite materials ([0101], [0035]), and an outside and an inside of at least one corner portion have an outwardly protruding shape in a horizontal cross-sectional shape (each corner portion would have an outwardly protruding triangular shape; see Fig. 15).
Regarding claim 6, Suyama discloses all the elements of the parent claim and further discloses wherein the silicon carbide composite material includes: a first layer made of silicon carbide (21); a second layer made of silicon carbide complexed with silicon carbide fibers (23); and an intermediate layer interposed between the first and second layers and having a solid lubricant (22; [0033] “solid lubricant”).
Regarding claim 7, Suyama discloses a fuel assembly ([0032] “The channel box 10 in the first embodiment is to cover a fuel assembly”), comprising: a plurality of fuel rods (a fuel assembly necessarily has fuel rods); and the channel box according to claim 1 configured to surround an outer periphery of these fuel rods (see claim 1).

Claim 1 is further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suyama2 et al. US Pub 20180327327.
 Regarding claim 1, Suyama2 discloses a channel box (Fig. 1/2: 1), comprising: a hollow cylindrical portion ([0026] “a cylindrical-shaped tubular body”), wherein a plurality of nuclear reactor fuel rods are accommodated inside the hollow cylindrical portion ([0037]), and the hollow cylindrical portion is constituted by a plurality types of silicon carbide composite materials (Fig. 2: 11, 21; [0029]-[0030]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suyama et al. US Pub 20170229195 (cited via IDS) in view of Feinroth US Pub 20090032178. 
Regarding claim 4, Suyama discloses all the elements of the parent claim and further discloses wherein the silicon carbide fiber content of the silicon carbide composite material ([0036] “23 made of silicon carbide complexed with silicon carbide fibers”) that constitutes the hollow cylindrical portion (11) continuously changes ([0060] “the second layer 23 undergoes ductile fracture” and therefore continuously changes). 
Alternately, Feinroth teaches that it is common for the silicon fiber content of the silicon carbide composite material to continuously change (see Fig. 2, Fig. 9A). It would have been obvious to one of ordinary skill in the art to modify the silicon fiber content of Suyama with the continuously changing silicon fiber content of Feinroth for the predictable advantage of tailoring the mechanical strength of the composite layer. As Feinroth teaches, the various silicon carbide fiber architecture provides the desired adequate hoop and axial tensile strength and resistance ([0036]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646